Title: To Alexander Hamilton from Nathan Rice, 23 April 1799
From: Rice, Nathan
To: Hamilton, Alexander


Sir,
Hingham [Massachusetts] April 23d. 1799

I can only now, in answer to your favour of the 10th. instant, do myself the honor, to acknowledge the receipt thereof, with its inclosures, consisting of General Brooks arrangement of this state, into districts & also some outlines of a similar nature by Mr. Sedgwick. I shall communicate to Colonel Hunnewell the contents of your Letter & sollicit a consultation with him; But as it may be attended with some delay shall immediately wait on General Brooks for his aid in perfecting the system in conformity to your ideas, & transmit the same to you with all possible dispatch.
I did myself the honor of writing to you on the 13th. inst. when I communicated the choice made by the officers of my Regt of a Paymaster. The same reasons which then prevented my nominating the other regimental staff, now exist. I am uninformed as to the late Report of the Secretary at War relative to the Military establishment, how far it was adopted, & is to be my guide. It came inclosd to me from his office. Any information which you may think proper to make I shall be happy to receive.
I am Sir with the utmost consideration & esteem   Your most obt Servt.
N Rice
Major Genl Hamilton
